             Case 2:20-cv-00767-RSM-BAT Document 10 Filed 07/23/20 Page 1 of 4



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8       BRIAN D. BRADLEY,

 9                                Plaintiff,                  CASE NO. 2:20-cv-00767-RSM-BAT

10             v.                                             ORDER SETTING JURY TRIAL
                                                              AND PRETRIAL DEADLINES
11       CHRISTIAN A. PRESTEEN, et al.,

12                                Defendants.

13            The Court has reviewed the parties’ Joint Status Report (Dkt. 9)1 and schedules this case
14   for a jury trial and ORDERS the following pretrial schedule:
15                                     Event                                        Date
16        Deadline for filing motion to join parties                              10/1/2020
17        Deadline for amending pleadings                                         10/1/2020
18
          Disclosure of expert testimony under FRCP 26(a)(2)                      1/4/2021
19
          Disclosure of rebuttal expert testimony under FRCP 26(a)(2)             1/25/2021
20
          All motions related to discovery must be filed by                       1/25/2021
21
          Discovery completed by                                                  2/25/2021
22

23   1
      Defendant Christian A. Presteen participated in the joint status conference but has not yet
     appeared in the action.

     ORDER SETTING JURY TRIAL AND
     PRETRIAL DEADLINES - 1
           Case 2:20-cv-00767-RSM-BAT Document 10 Filed 07/23/20 Page 2 of 4



 1      Dispositive motions deadline                                                3/8/2021

 2      All Daubert motions must be filed by (same as dispositive)                  3/8/2021

 3      Mediation (pursuant to LCR 39.1(c)) deadline                               3/26/2021

 4      Plaintiff’s CR 16 Pretrial Statement due                                 May 21, 2021

 5      Defendant’s CR 16 Pretrial Statement due                                  June 3, 2021

 6      All motions in limine must be filed by this date and noted on             June 7, 2021
        the motion calendar no later than the second Friday after filing
 7      Agreed CR 16.1 Pretrial Order due                                         July 9, 2021

 8      Pretrial conference scheduled in Courtroom 13206                      To be Determined
 9      Jury Trial before District Judge Ricardo S. Martinez                    August 9, 2021
        Estimated trial length: Six (6) days
10      Courtroom 13206 9:00 a.m.
11          This order sets firm dates that can be changed only by order of the Court, not by
12   agreement of counsel for the parties. The Court will alter these dates only upon good cause
13   shown. Failure to complete discovery within the time allowed is not recognized as good cause. If
14   any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal
15   holiday, the act or event shall be performed on the next business day.
16          If the trial date assigned to this matter creates an irreconcilable conflict, counsel must
17   notify Deputy Clerk Andy Quach in writing within 10 days of the date of this Order and must set
18   forth the exact nature of the conflict. A failure to do so will be deemed a waiver. Counsel must
19   be prepared to begin trial on the date scheduled, but it should be understood that the trial may
20   have to await the completion of other cases.
21                                DISCOVERY AND COOPERATION
22          The parties’ initial disclosure deadline is August 5, 2020. As required by CR 37(a), all
23   discovery matters are to be resolved by agreement if possible. If there is a dispute the parties


     ORDER SETTING JURY TRIAL AND
     PRETRIAL DEADLINES - 2
             Case 2:20-cv-00767-RSM-BAT Document 10 Filed 07/23/20 Page 3 of 4



 1   believe can be resolved through a phone conference with the court, the parties should contact

 2   Andy Quach at (206) 370-8421 or via e-mail at: Andy_Quach@wawd.uscourts.gov, as soon as

 3   possible. Counsel are also directed to cooperate in preparing the final pretrial order in the format

 4   required by CR 16.1, except as ordered below.

 5                      PRETRIAL STATEMENTS, ORDERS, AND EXHIBITS

 6           The parties shall submit their respective pretrial statements and the agreed pretrial order

 7   in conformity with CR 16 and CR 16.1. The original and one copy of the trial exhibits are to be

 8   delivered to Judge Martinez's chambers on the date the pretrial order is due. Each exhibit shall

 9   be clearly marked. The Court hereby alters the CR 16.1 procedure for numbering exhibits:

10   plaintiff’s exhibits shall be numbered consecutively beginning with 1; defendants’ exhibits shall

11   be numbered consecutively beginning with the next number not used by plaintiff. Duplicate

12   documents shall not be listed twice. Once a party has identified an exhibit in the pretrial order, it

13   may be used by any party. Each set of exhibits shall be submitted in a three-ring binder with

14   appropriately numbered tabs.

15                                           PRIVACY POLICY

16           Under LCR 5.2(a), parties must redact the following information from documents and

17   exhibits before they are filed with the Court:

18        Dates of Birth – redact to the year of birth, unless deceased.
          Names of Minor Children – redact to the initials, unless deceased or currently over the
19         age of 18.
          Social Security or Taxpayer ID Numbers – redact in their entirety
20        Financial Accounting Information – redact to the last four digits.
          Passport Numbers and Driver License Numbers – redact in their entirety.
21
                                                SETTLEMENT
22
             The Court designates this case for mediation under LCR 39.1(c) and the parties are
23
     directed to follow through with the procedures set forth in that rule. If this case settles, plaintiff’s

     ORDER SETTING JURY TRIAL AND
     PRETRIAL DEADLINES - 3
           Case 2:20-cv-00767-RSM-BAT Document 10 Filed 07/23/20 Page 4 of 4



 1   counsel shall notify Andy Quach at (206) 370-8421 or via e-mail at: Andy_Quach@

 2   wawd.uscourts.gov, as soon as possible. Pursuant to LCR 11(b), an attorney who fails to give the

 3   Deputy Clerk prompt notice of settlement may be subject to such discipline as the Court deems

 4   appropriate.

 5          DATED this 23rd day of June, 2020.

 6

 7                                                      A
                                                        BRIAN A. TSUCHIDA
 8                                                      Chief United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER SETTING JURY TRIAL AND
     PRETRIAL DEADLINES - 4
